Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 8/19/2022, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 35-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 33 recites “wherein the hydroxyl-terminated PAMAM dendrimers are not conjugated to any targeting moieties.”  It’s unclear how the appearance of the word “any” limits the claim.   The phrase “wherein the hydroxyl-terminated PAMAM dendrimers are not conjugated to any targeting moieties” appears to mean the same thing as “wherein the hydroxyl-terminated PAMAM dendrimers are not conjugated to targeting moieties,” that is, without the use of the word “any.”   The artisan would not understand if the appearance of “any” is added for emphasis only, or if there is a distinction between “wherein the hydroxyl-terminated PAMAM dendrimers are not conjugated to any targeting moieties” and “wherein the hydroxyl-terminated PAMAM dendrimers are not conjugated to targeting moieties.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 33, 35-36, 39-41, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011011384 to Baker (IDS filed 1/11/2022) in view of Garris (Nature Medicine, 2013).   Baker discloses a composition for treating a proliferative disease, such as brain tumors, in a subject comprising administering to the subject systemically, a composition comprising PAMAM-OH (poly(amidoamine) hydroxyl-terminated dendrimers) covalently linked to or complexed with at least one therapeutic agents, such as paclitaxel (a chemotherapeutic agent, an angiogenesis inhibitor), cisplatin (a chemotherapeutic agent; a modulator of tumor immune response), hydroxyl-camptothecin (a chemotherapeutic agent; aromatas inhibitor), diagnostic agents, such as fluorescein; and to targeting agents, such folic acid, in an amount effective to suppress or inhibit one or more symptom of the proliferative disease, or to image the proliferative disease, in the subject, wherein the composition is in in the form of a pharmaceutically formulation comprising the dendrimer and one or more pharmaceutically acceptable excipients (page 8, line 33; page 11, lines 12-29; page 29, lines 29-30; page 30, line 11, page 31, lines 2 and 15-16; page 33, lines 24-29; page 34, lines 11-16; page 35, line 8; page 37, line 29 to page 38, line 2; figures 1, 13, and 14). 
Baker fails to teach whereon the one or more modulators of tumor immune response are colony stimulating factor-1 (CSF-1) receptor inhibitors, MAPKinase inhibitors, inhibhitors of STAT, or a combination thereof.
Garris teaches that BLZ-945 (CSF-1 receptor inhibitors) improves survival rates in mice with brain cancer (page 1208, first and second column).  Collectively, these observations indicate that therapeutically inhibiting CSF-1R signaling with BLZ-945 efficiently modulates TAMs in a model of proneural GBM, thereby providing a compelling rationale for testing the drug for human trials (page 1208, third column).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use BLZ-945 as the modulator of tumor immune response of Baker.  The motivation for this is that by using BLZ-945 as the modulator of tumor immune response of Baker, brain cancer may be treated. 

Claims 33 and 35-47 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009142754 to Sarin (IDS filed 1/11/2022) in view of WO 2011011385 to Baker (IDS filed 1/11/2022) in further view of Garris (Nature Medicine, 2013).  Sarin discloses a composition for treating a proliferative disease, such as brain tumors, in a subject comprising administering to the subject systemically, a composition comprising functionalized poly(amidoamine) (PAMAM) dendrimers covalently linked to or complexed with at least one therapeutic agents, diagnostic agents, and targeting agents, in an amount effective to suppress or inhibit one or more symptom of the proliferative disease, or to image the proliferative disease, in the subject (abstract; page 2, last paragraph to page 6, first paragraph; claims). The PAMAM may be a generation 6 PAMAM dendrimer (wherein the hydrodynamic diameter of the dendrimer is less than 10 nm) (claim 12). Cancers treated include brain cancer (claim 17) and gliomas (pages 4-5, bridging paragraphs).   The therapeutic agent may be a chemotherapeutic agent such as cisplatin, paclitaxel, and taxanes (small molecules) (page 4, first paragraph). The imaging agent may be a fluorescent compound (pages 26-27, bridging paragraphs).   Sarin teaches a method for treating brain tumors in a subject comprising administering to the subject systemically, a composition comprising functionalized poly(amidoamine) (PAMAM) dendrimers covalently linked to or complexed with at least one therapeutic agents, diagnostic agents, and targeting agents, in an amount effective to suppress or inhibit one or more symptom of the proliferative disease, or to image the proliferative disease, in the subject (abstract; page 2, last paragraph to page 6, first paragraph; claims). The PAMAM may be a generation 6 PAMAM dendrimer (claim 12). Cancers treated include brain cancer (claim 17) and gliomas (pages 4-5, bridging paragraphs).  The therapeutic agent may be a chemotherapeutic agent such as cisplatin, paclitaxel, and taxanes (small molecules) (page 4, first paragraph). The imaging agent maybe a fluorescent compound (pages 26-27, bridging paragraphs). Sarin fails to teach covalently linking or complexing its therapeutic agent to its PAMAM via a terminal­ hydroxide on the PAMAM. Baker teaches method for treating cancer in a subject comprising administering to the subject systemically, a composition comprising PAMAM-OH (poly(amidoamine) hydroxyl-terminated dendrimers) covalently linked to or complexed with at least one therapeutic agents, such as paclitaxel, cisplatin, hydroxyl-camptothecin and methotrexate; diagnostic agents, such as fluorescein; and to targeting agents, such as folic acid, in an amount effective to suppress or inhibit one or more symptom of the proliferative disease, or to image the proliferative disease, in the subject (abstract; page 2, last paragraph to page 6, first paragraph; claims).
Sarin fails to teach covalently linking or complexing its therapeutic agent to its PAMAM via a terminal-hydroxide on the PAMAM.  Sarin further fails to teach fails to teach whereon the one or more modulators of tumor immune response are colony stimulating factor-1 (CSF-1) receptor inhibitors, MAPKinase inhibitors, inhibhitors of STAT, or a combination thereof.
Baker teaches method for treating a proliferative disease, such as brain tumors, in a subject comprising administering to the subject systemically, a composition comprising PAMAM-OH (poly(amidoamine) hydroxyl-terminated dendrimers) covalently linked to or complexed with at least one therapeutic agents, such as paclitaxel, cisplatin, hydroxyl-camptothecin and methotrexate; diagnostic agents, such as fluorescein; and to targeting agents, such folic acid, in an amount effective to suppress or inhibit one or more symptom of the proliferative disease, or to image the proliferative disease, in the subject (page 8, line 33; page 11, lines 12-29; page 29, lines 29-30; page 30, line 11, page 31, lines 2 and 15-16; page 33, lines 24-29; page 34, lines 11-16; page 35, line 8; page 37, line 29 to page 38, line 2; figures 1, 13, and 14). Baker teaches the advantage of using hydroxyl-terminated PAMAM dendrimers for the treatment of cancers, including solid tumors, the advantage being that anti-cancer agents may be covalently attached to the PAMAM dendrimer (page 8, line 33; page 11, lines 12-29; page 29, lines 29-30; page 30, line 11, page 31, lines 2 and 15-16; page 33, lines 24-29; page 34, lines 11-16; page 35, line 8; page 37, line 29 to page 38, line 2).
Garris teaches that BLZ-945 (CSF-1 receptor inhibitors) improves survival rates in mice with brain cancer (page 1208, first and second column).  Collectively, these observations indicate that therapeutically inhibiting CSF-1R signaling with BLZ-945 efficiently modulates TAMs in a model of proneural GBM, thereby providing a compelling rationale for testing the drug for human trials (page 1208, third column).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to link the therapeutic agent of Sarin to PAMAM via a terminal-hydroxide on the PAMAM dendrimer. The motivation for this is that Baker teaches this is as an effective means to tether therapeutic agents to PAMAM dendrimers for the treatment of brain tumors, as desired by Sarin. It would have been further obvious to use BLZ-945 as the modulator of tumor immune response of Baker.  The motivation for this is that by using BLZ-945 as the modulator of tumor immune response of Baker, in light of the teachings of Garris, brain cancer may be treated.
Applicant’s arguments have been fully considered but are not found persuasive.  
Regarding applicant’s argument that there would be no reason to modify the amine-terminated dendrimers of Sarin with the hydroxyl-terminated dendrimers of Baker, the examiner’s response is Baker teaches method for treating a proliferative disease, such as brain tumors, in a subject comprising administering to the subject systemically, a composition comprising PAMAM-OH (poly(amidoamine) hydroxyl-terminated dendrimers) covalently linked to or complexed with at least one therapeutic agents, such as paclitaxel, cisplatin, hydroxyl-camptothecin and methotrexate; diagnostic agents, such as fluorescein; and to targeting agents, such folic acid, in an amount effective to suppress or inhibit one or more symptom of the proliferative disease, or to image the proliferative disease, in the subject (page 8, line 33; page 11, lines 12-29; page 29, lines 29-30; page 30, line 11, page 31, lines 2 and 15-16; page 33, lines 24-29; page 34, lines 11-16; page 35, line 8; page 37, line 29 to page 38, line 2; figures 1, 13, and 14). Baker teaches the advantage of using hydroxyl-terminated PAMAM dendrimers for the treatment of cancers, including solid tumors, the advantage being that anti-cancer agents may be covalently attached to the PAMAM dendrimer (page 8, line 33; page 11, lines 12-29; page 29, lines 29-30; page 30, line 11, page 31, lines 2 and 15-16; page 33, lines 24-29; page 34, lines 11-16; page 35, line 8; page 37, line 29 to page 38, line 2).  In light of such teachings, the artisan would have found it obvious to link the therapeutic agent of Sarin to PAMAM via a terminal-hydroxide on the PAMAM dendrimer. The motivation for this is that Baker teaches this is as an effective means to tether therapeutic agents to PAMAM dendrimers for the treatment of brain tumors, as desired by Sarin.    Regarding applicant’s argument that there would be no reason to use one or more modulators of tumor immune response that are CSF-1 receptor inhibitors, MAPKinase inhibitors, inhibitors of STAT, or a combination thereof, the examiner’s response is that Garris teaches that BLZ-945 (CSF-1 receptor inhibitors) improves survival rates in mice with brain cancer (page 1208, first and second column).  Collectively, these observations indicate that therapeutically inhibiting CSF-1R signaling with BLZ-945 efficiently modulates TAMs in a model of proneural GBM, thereby providing a compelling rationale for testing the drug for human trials (page 1208, third column).  In light of these teachings, it obvious to use BLZ-945 as the modulator of tumor immune response.  The motivation for this is that by using BLZ-945 as the modulator of tumor immune response of Sarin in combination with Baker, brain cancer may be treated.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33 and 35-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,918,720.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to a method of treating a brain tumor comprising systemically administering to a subject having a brain tumor a composition, said composition comprising poly(amidoamine) (PAMAM) hydroxyl-terminated dendrimers selected from the group consisting of generation 4 generation 5, generation 6, generation 7, generation 8, generation 9, and generation 10 PAMAM dendrimers, covalently linked to or complexed with one or more modulators of tumor immune response (a chemotherapeutic agent), wherein the dendrimers are not conjugated to targeting moieties, wherein the hydrodynamic diameter of the dendrimers covalently linked to or complexed with the modulators is less than 10 nm (patent claim 1), wherein the PAMAM dendrimer is a generation 6 PAMAM dendrimer (patent claim 2), wherein the modulators of tumor immune response are selected from the group consisting of colony stimulating factor-1 (CSF-1) receptor inhibitors, MAPKinase inhibitors, inhibitors of STAT, and combinations thereof (patent claim 3), wherein the CSF-1 receptor is selected from the group consisting of BLZ-945 and PLX3397 (patent claim 4), wherein the composition comprises a diagnostic agent comprising paramagnetic molecules, fluorescent compounds, magnetic molecules, radionuclides, x-ray imaging agents, contrast media, fluorescent dyes, Near infra-red dyes, SPECT imaging agents, PET imaging agents, and radioisotopes (patent claim 12), wherein the dye selected from the group consisting of carbocyanine, indocarbocyanine, oxacarbocyanine, thuicarbocyanine and merocyanine, polymethine, coumarine, rhodamine, xanthene, fluorescein, boron.about.dipyrromethane (BODIPY), Cy5, Cy5.5, Cy7, VivoTag-680, VivoTag-S680, VivoTag-S750, AlexaFluor660, AlexaFluor680, AlexaFluor700, AlexaFluor750, AlexaFluor790, Dy677, Dy676, Dy682, Dy752, Dy780, DyLight547, Dylight647, HiLyte Fluor 647, HiLyte Fluor 680, HiLyte Fluor 750, IRDye 800CW, IRDye 800RS, IRDye 700DX, ADS780WS, ADS830WS, and ADS832WS (patent claim 13). 
Applicant argues that the patent claims are directed to a method.  Applicant’s arguments have been fully considered but are not found persuasive.   The patent claims are directed to a method of treating a brain tumor comprising systemically administering to a subject having a brain tumor a composition, that composition composition comprising poly(amidoamine) (PAMAM) hydroxyl-terminated dendrimers selected from the group consisting of generation 4 generation 5, generation 6, generation 7, generation 8, generation 9, and generation 10 PAMAM dendrimers, covalently linked to or complexed with one or more modulators of tumor immune response (a chemotherapeutic agent), wherein the dendrimers are not conjugated to targeting moieties, wherein the hydrodynamic diameter of the dendrimers covalently linked to or complexed with the modulators is less than 10 nm (patent claim 1), wherein the PAMAM dendrimer is a generation 6 PAMAM dendrimer (patent claim 2), wherein the modulators of tumor immune response are selected from the group consisting of colony stimulating factor-1 (CSF-1) receptor inhibitors, MAPKinase inhibitors, inhibitors of STAT, and combinations thereof (patent claim 3), wherein the CSF-1 receptor is selected from the group consisting of BLZ-945 and PLX3397 (patent claim 4), wherein the composition comprises a diagnostic agent comprising paramagnetic molecules, fluorescent compounds, magnetic molecules, radionuclides, x-ray imaging agents, contrast media, fluorescent dyes, Near infra-red dyes, SPECT imaging agents, PET imaging agents, and radioisotopes (patent claim 12), wherein the dye selected from the group consisting of carbocyanine, indocarbocyanine, oxacarbocyanine, thuicarbocyanine and merocyanine, polymethine, coumarine, rhodamine, xanthene, fluorescein, boron.about.dipyrromethane (BODIPY), Cy5, Cy5.5, Cy7, VivoTag-680, VivoTag-S680, VivoTag-S750, AlexaFluor660, AlexaFluor680, AlexaFluor700, AlexaFluor750, AlexaFluor790, Dy677, Dy676, Dy682, Dy752, Dy780, DyLight547, Dylight647, HiLyte Fluor 647, HiLyte Fluor 680, HiLyte Fluor 750, IRDye 800CW, IRDye 800RS, IRDye 700DX, ADS780WS, ADS830WS, and ADS832WS (patent claim 13).  The claims are not patentably indistinct as the patent claims use the same composition as the instant composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


December 14, 2022